Citation Nr: 9913957	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-32 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1967.  



FINDINGS OF FACT

1.  Competent evidence of incurrence of a back disability in 
service has not been presented.  

2.  Competent evidence of aggravation of a preexisting back 
disability in service has not been presented.  

3.  Competent evidence of a nexus between a current back 
disability and an in-service injury has not been presented.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that he currently suffers from a back 
disability that began in service as the result of two 
incidents during which he injured his back.  He asserts that 
both injuries occurred during altercations, the first one in 
the fifth or sixth week of boot camp, and the second one 
sometime later.  He contends that, despite the information in 
his service medical records to the contrary, he does not have 
spina bifida occulta, but that he has a back disability that 
was incurred during service.  He has noted several examples 
of what he asserts is erroneous information in his service 
medical records, in particular that he did not sustain a back 
injury while playing football at age ten.  He did report that 
when he was 15 or 16 years old he injured his back when he 
fell from a horse.  In addition, he vehemently argues that he 
did not sign the document in his service medical records 
entitled "Certificate Relative to a Full and Fair Hearing 
Before a Physical Evaluation Board".

The veteran's service medical records contain an enlistment 
examination report dated in November 1966 that noted no 
abnormalities of the spine, and a Report of Medical History 
on which the veteran indicated he had injured his leg when he 
and a horse he was riding fell over a cliff.  Records dated 
in January 1967 indicated a complaint of non-radiating low 
back pain since age ten due to trauma playing football, for 
which he was hospitalized at the time of that injury.  
Physical examination in January 1967 revealed a gait with 
heel toe walking within normal limits; no deformity; one-half 
inch leg length difference, right greater than left; range of 
motion was full; no spasm; full abduction and external 
rotation; straight leg raising was 90 degrees bilaterally 
with negative Lasegue's sign; deep tendon reflexes were equal 
(patellar and ankle).  X-ray studies were characterized as 
within normal limits, and the examiner's impression was 
chronic low back pain, probably ligamentous.  The veteran was 
prescribed exercises, and was discharged to duty.  

An x-ray film dated in January 1967 was interpreted to reveal 
the presence of spina bifida occulta at the S1 level in an 
otherwise unremarkable study.  For purposes of definition 
only, and pursuant to the responsibility of the Board of 
Veterans' Appeals (Board) to provide an adequate statement of 
the reasons or basis for its decision, but not in reliance 
thereon in the ultimate disposition of this appeal, the Board 
notes that spina bifida occulta may be defined as a 
developmental anomaly characterized by defective closure of 
the bony encasement of the spinal cord, through which the 
cord and meninges do not protrude.  Dorland's Illustrated 
Medical Dictionary, page 1560 (27th ed., 1988); See Godfrey 
v. Brown, 8 Vet. App. 113, 120-21 (1995).

Later in January 1967 the veteran was referred to orthopedics 
again, with a provisional diagnosis of lumbosacral strain-
traumatic myositis (old injury).  An orthopedic examination 
conducted in early February 1967 contained a reported history 
of back trouble since age ten due to a fall for which he 
received no treatment, and also a back injury while playing 
football at age 16 for which he was treated with a canvas 
lumbosacral garment intermittently for two weeks.  The 
present back pain reportedly occurred two weeks after 
commencement of boot camp, and was reportedly aggravated by 
bending.  On examination, listing of the dorsal spine to the 
right was noted, but no apparent scoliosis was detected, nor 
were any areas of localized tenderness or muscle spasm.  
Straight leg raising testing was negative bilaterally.  The 
pelvis was level, and deep tendon reflexes, sensory and motor 
testing were all within normal limits.  X-rays of the 
lumbosacral spine were reported to be within normal limits, 
except spina bifida occulta of S1.  The examiner's impression 
was chronic lumbosacral strain.  The treatment was light duty 
for two weeks, with a recheck if necessary.  

A March 1967 consultation request directed to the orthopedic 
clinic noted the veteran's previous evaluations relative to 
back pain, and requested an evaluation and consideration of a 
recommendation for a discharge by a medical survey board.  
During an orthopedic consultation in April 1967 the examiner 
noted the veteran's history of a back injury at the age of 
ten during a football game, and also noted the veteran's 
report of a brief period of "paralysis" after a horse fell 
on him two years prior to the consultation.  Physical 
examination revealed localized tenderness over the 
lumbosacral area without any radiation of pain into the lower 
extremities.  Forward trunk flexion limited to 30 degrees was 
confirmed on the chair test.  Examination in the supine 
position showed straight leg raising to 80 degrees 
bilaterally, with negative joint findings of the hips and 
knees.  Deep tendon reflexes, patella and ankle, were 
symmetrical with no motor or vascular deficit.  There was no 
subjective sciatica, but marked paravertebral muscle spasm on 
anterior dorsal flexion was noted.  Review of x-rays taken in 
March 1967 revealed spina bifida occulta S1.  The impression 
was chronic low back strain, existed prior to service, 
probable ligamentous instability secondary to congenital 
spina bifida occulta S1.  The examiner's recommended 
disposition was that the veteran be separated from military 
service in view of his chronic back problem, which existed 
prior to entry into service.  

An April 1967 Narrative Summary referred to the orthopedic 
consultations and recommended that the veteran be separated 
from active military service for a condition which existed 
prior to enlistment.  

A Medical Board Report dated April 18, 1967, noted the 
history and medical findings regarding the veteran's low back 
pain, then indicated it was the Medical Board's opinion that 
the veteran was unfit for duty.  It was recommended that he 
be discharged by reason of physical disability which existed 
prior to entry and was not aggravated by service.  

A Report of Medical Examination performed incident to the 
veteran's separation from active duty noted no abnormalities 
of the spine.  

A Medical Board Cover Sheet reflects the three members of the 
Medical Board reported that the veteran was diagnosed with 
chronic low back strain, probable ligamentous instability 
secondary to congenital spina bifida occulta S1 that was not 
incurred in the line of duty, that existed prior to entry and 
that was not aggravated by service.  The document also 
reflects the veteran was unfit for duty, and that he was 
separated from active duty on May 15, 1967. 

The veteran testified that very soon after service he was 
treated on one occasion for a back problem at the Ochsner 
Clinic by a Dr. D, who told him he needed surgery and 
suggested he seek treatment from the Department of Veterans 
Affairs (VA).  The Board notes here that in response to a 
1996 request for treatment records, the only medical records 
received from the Ochsner Clinic were 1965 records reflecting 
treatment for injuries sustained in the horseback riding 
incident, and did not reflect treatment for a back problem.  
The veteran also testified that, at Dr. D's suggestion, he 
then went to a VA Regional Office (RO), but was told he could 
not apply for benefits.  

There is no medical evidence of record regarding treatment of 
complaints relating to a back problem after service until 
December 30, 1985, when the veteran sought treatment for an 
injury sustained on December 12, 1985.  In those treatment 
records it was reported that the veteran stated he injured 
his back while carrying a heavy case through a turnstile at 
work.  The subsequent medical records reflect frequent 
treatment for low back problems, including a December 1987 
L5-S1 diskectomy, an April 1990 L4-L5 diskectomy, and a 
February 1992 surgical procedure during which posterior 
instrumentation with pedicle screws and rods or plates and a 
new autologous graft were placed in the posterolateral 
gutters at L4-L5 and S1.  In February 1993, the battery pack 
for the bone growth stimulator that was implanted in February 
1992 was surgically removed.  

The claims folder contains extensive medical records dated 
from December 1985 to February 1993 reflecting treatment 
administered to the veteran for back problems before and 
after those surgical procedures, and in none of them is there 
an opinion from a medical professional that any of the 
treatment administered from 1985 to 1993 was required as the 
result of an injury sustained during the veteran's six months 
of service on active duty.  None of those medical records 
submitted when the veteran filed his claim in July 1993 even 
notes a reported history of an in-service injury.  One 
document, a partial transcript of the deposition testimony of 
Dr. J, contains references by an attorney to back injuries in 
1971, 1978 and 1979.  Dr. J testified that he had no 
knowledge of such injuries.  The Board notes that the veteran 
has offered no information regarding those injuries or 
treatment therefor.  

In July 1993 the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and Pension, in which he 
requested service connection for a back disability.  He 
reported receiving post-service treatment from Dr. J and Dr. 
B. since 1986.  

The report of a March 1994 VA Compensation and Pension 
examination states that the veteran reported injuring his 
back during two altercations in service, and noted the 
subsequent history of back surgery beginning in 1987 
following progressive lower back difficulties.  After noting 
the veteran's reported symptoms, the examiner described the 
veteran's current symptoms and indicated he walked very 
slowly and protectively, with a cane, he protected his back 
throughout the examination, and was able to dress and 
undress, but did so slowly.  He was able to get on and off 
the examination table, but did so quite protectively and 
cautiously.  He had lumbosacral tenderness, forward flexion 
to 76 degrees, lumbar extension to 18 degrees, lateral lumbar 
flexion to 10 degrees to the right and 14 degrees to the 
left.  Patella and Achilles reflexes were Grade 2/4 and 
bilaterally equal.  Straight leg raising was 80 degrees 
bilaterally.  Full abduction and external rotation was 
normal.  No paresis was noted, but hypesthesia in the small 
toe on the right was.  The examiner's impression was post 
laminectomy syndrome lumbar, multiple surgical procedures; 
postoperative status arthrodesis lumbar; and neuropathy S1 
chronic right.  No medical opinion regarding the etiology of 
the current back disabilities was provided.  


Analysis

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  A person who submits a claim 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
For a claim to be well-grounded under 38 U.S.C.A. § 5107(a) 
(West 1991), there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury (lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

For the purposes of section 1110 of title 38, every veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of entrance on 
active duty, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 1991).  The Board notes that the 
spina bifida occulta detected in service was not noted on the 
entrance examination, and so the presumption of sound 
condition attaches.  However, the presumption is rebutted by 
clear and unmistakable evidence that the condition existed 
before entrance:  the physicians who identified it explained 
that it is a developmental anomaly.

In this case, there is competent evidence of a current 
disability:  in the 1994 VA examination it was concluded that 
the veteran suffers from post laminectomy syndrome, 
postoperative status arthrodesis, and neuropathy S1 chronic 
right.  There is not, however, competent evidence of 
incurrence or aggravation of an injury in service.  As noted 
above, service connection may be awarded when a disability 
was incurred in service, or when a preexisting disability was 
aggravated in service.  The veteran's service medical records 
do not report or even suggest that the veteran incurred a 
back injury while serving on active duty.  Rather, those 
records refer only to treatment administered to and the 
subsequent diagnosis of a congenital disorder, spina bifida 
occulta, and formed the basis for a determination that the 
veteran was to be released from active duty due to the 
preexisting physical disability.  The veteran disagrees that 
his back pain in service was due to a congenital disorder.  
In support of his assertion that the condition treated in 
service was not of developmental origin he submitted six 
pages from a transcript of the March 1989 testimony of Dr. J, 
who performed the 1987 and 1990 diskectomies, in which Dr. J 
stated that the veteran does not have spina bifida, that 
spina bifida ordinarily does not cause symptoms, and that 25 
percent of the population has spina bifida.  The veteran also 
submitted Dr. J's curriculum vitae.  The Board notes the 
veteran's contentions and the testimony of Dr. J that 
supports those contentions, but affords more probative value 
to the medical evidence dating from the time period of the 
most significance to this claim, that is, to the time during 
which the veteran was on active duty and during which his 
complaints of pain were being addressed, before he had 
undergone any surgical intervention.  That evidence showed 
that this particular veteran had spina bifida and that it was 
symptomatic.  

In addition, although the veteran contends he injured his 
back on two occasions in service, there is no support in his 
service records for that contention.  There is no medical 
evidence of treatment for symptoms attributable to a back 
disability after service until 1985.  Furthermore, as a lay 
person, he is not competent to provide evidence requiring 
medical expertise, and so his unsubstantiated statements 
regarding the in-service incurrence of the back disability 
from which he currently suffers are not competent evidence of 
incurrence of a disability sufficient to well ground a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has submitted 
medical evidence of treatment for a back condition that 
reportedly began in December 1985.  However, none of those 
treatment records relates the symptoms and manifestations of 
a back disability to an injury in service.  Those records 
that do discuss the etiology of the injury that necessitated 
the treatment indicate that the injury occurred in an 
industrial accident in 1985.  At his hearing before the 
undersigned the veteran reported that the 1985 back injury 
occurred at work when the scaffolding he was on collapsed, 
and that after that incident he was hospitalized for two 
months.  The veteran reported he received treatment for a 
back disability shortly after service, but when the medical 
records from the facility he identified were received they 
did not reflect treatment for a back injury, either before or 
after service.  Based on the foregoing, the Board finds that 
the evidence of record does not show that the veteran 
sustained a back injury in service.  

With regard to whether the preexisting condition was 
aggravated in service, the law provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active naval service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable error is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).  In this case, 
the Board notes that the veteran's service medical records do 
contain records reflecting a course of treatment of a back 
problem in service.  However, the medical evidence prepared 
contemporaneous with that treatment indicates that the 
condition treated was secondary to a congenital defect 
identified as spina bifida occulta S1.  The medical records 
do not report that the symptoms and manifestations of the 
veteran's preexisting condition had increased in severity 
during service but, instead, they merely report ongoing 
complaints regarding what was characterized as a chronic 
problem.  Upon review of the veteran's service medical record 
in 1967, the Medical Board concluded the disability was not 
aggravated by service.  There is no medical evidence that 
contradicts that medical conclusion.  The Board finds that 
there is no support for a conclusion that the preexisting 
condition increased in severity during service.  Accordingly, 
the presumption of aggravation does not attach.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

Based on the foregoing, the Board concludes that the medical 
evidence supports a finding that the veteran had spina bifida 
occulta in service, and that it was not aggravated by 
service; furthermore, there is no medical evidence that the 
veteran incurred a back disability in service.  Accordingly, 
the second step of the Caluza test for determining whether a 
claim is well grounded has not been met.  

Similarly, the third step of the Caluza test has not been 
met:  there is no evidence of record that provides a 
competent opinion establishing a link between the veteran's 
current disability and a disability incurred or aggravated in 
service.  The veteran asserts he suffers now from a 
disability that began in service when he was injured during 
two altercations, but he is not competent to offer an opinion 
on a matter that requires medical knowledge, such as whether 
his current symptoms and manifestations were caused by an 
injury in service.  

Although the veteran has expressed his opinion that his 
current back disability is causally related to injuries 
sustained in service, he does not meet the burden imposed by 
38 U.S.C.A. § 5107(a) (West 1991) merely by presenting his 
own lay testimony.  As the veteran has not presented a well-
grounded claim, this appeal is denied.  

The Board would like to address a document over which the 
veteran expressed concern at his hearing before the 
undersigned.  Among the veteran's service medical records is 
a document entitled "Certificate Relative to a Full and Fair 
Hearing Before a Physical Evaluation Board".  The veteran 
expressed concern that the reason his claim of entitlement to 
service connection for a back disability had been denied by 
VA in the past is that the afore-mentioned Certificate, 
purportedly bearing his signature, was of record.  He 
indicated he was under the impression that the Certificate 
was construed to waive any claim of entitlement to VA 
benefits based on his back disability.  The veteran argued 
that the signature on the document was a forgery.  The 
undersigned would like to once again assure the veteran that 
the presence of the document in the record has no bearing on 
the Board's decision in this case, as it appears to relate to 
the service department's procedures for separating the 
veteran from naval service, and does not purport to waive the 
veteran's claim of entitlement to VA benefits.  


ORDER

Service connection for a back disability incurred or 
aggravated in service on active duty is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

